Citation Nr: 1225888	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-45 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, claimed as depression. 

2.  Entitlement to service connection for a disability due to uterine fibroids with dysmenorrhea resulting in a total abdominal hysterectomy. 

3.  Entitlement to service connection for degenerative joint disease of the left foot, first cuneiform, and metatarsal.  

4.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to October 1977, September 1979 to September 1980, and December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the June 2008 decision, the RO denied entitlement to service connection for the following:  depression; uterine fibrocystic disease with dysmenorrhea and hysterectomy; degenerative joint disease of the left foot, first cuneiform, and metatarsal; and vertigo.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for all of the issues on appeal.  

Prior to adjudication of any of the four issues on appeal the Board finds that additional service personnel records must be obtained.  In addition to the Veteran's active military service in October 1974 to October 1977, September 1979 to September 1980, and December 1990 to April 1991, the Veteran also served in the Reserves with periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  The Board notes that the Veteran's service treatment records include an August 1982 complaint of the left foot pain.  The claims file does not contain personnel records identifying precisely when the Veteran served on ACDUTRA and INACDUTRA.  On Remand, the agency of original jurisdiction (AOJ) should take efforts to obtain the Veteran's complete personnel records and any other records that will verify her dates of service in ACDUTRA and INACDUTRA.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's Army Reserve service.  

Additionally, the Board finds that further development is indicated with regard to the issues of entitlement to service connection for disability due to uterine fibroids with dysmenorrhea resulting in a total abdominal hysterectomy, depression, and degenerative joint disease of the left foot. 

While the Veteran was afforded a VA contracted examination in March 2008 for a disability due to uterine fibroids with dysmenorrhea resulting in a total abdominal hysterectomy, the examiner failed to opine as to the etiology of the condition.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her disability due to uterine fibroids with dysmenorrhea resulting in a total abdominal hysterectomy.  The VA examiner should take into consideration any in-service complaints including bleeding.  In addition, the Veteran has stated that she was pregnant and on bed rest when called to active duty in December 1990 and she has asserted that her active duty caused her uterine fibroids.  The VA examiner should discuss the effects of the Veteran's pregnancy on her fibroids during her period of active duty from 1990-1991. 

The Board notes that the Veteran has not been afforded VA examinations for her depression and for her degenerative joint disease of the left foot.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On the Veteran's July 1977 Report of Medical History for Separation from her first period of active duty service she checked "yes" next to history of depression or excessive worry.  A March 2008 treatment note stated that the Veteran's depression went back to the 1970's and that she currently received private medical treatment for her depression.  The Board finds that the Veteran's claims file includes evidence of a current psychiatric disability and evidence that such may be related to her military service.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and likely etiology of any depression.  The VA examiner should indicate whether the Veteran has a current diagnosis of depression (or another psychiatric disorder) and if so, opine as to whether it is at least as likely as not that such condition is related to any period of her military service.  

The Board also finds that a VA examination is also warranted for the Veteran's claim of entitlement to service connection for degenerative joint disease of the left foot, first cuneiform, and metatarsal.  The Veteran's service treatment records include an August 1982 treatment note indicating pain in the great right toe. The Board notes that while August 1982 is not a period of active duty, it could include a period of ACDUTRA.  The Veteran's VA treatment records include a May 2008 podiatry consult in which the Veteran reported complaints of a painful callus on the dorsal lateral 5th toe of the right foot, the toe rubbing against her shoe as she walked, pain to the mid-arch of both feet, and pulling to the Achilles tendon.  The Veteran should be afforded a VA examination to determine if she has a currently diagnosed foot disorder,  and if so, to arrive at an opinion as to whether such condition is at least likely as not related to any aspect of the Veteran's military service.  

The Board notes that at this time there is no evidence of an in-service diagnosis of vertigo or a current diagnosis of vertigo.  However, the Board points out that if, after additional service personnel records and post-service treatment records are associated with the Veteran's claims file, there is evidence of either an in-service diagnosis of vertigo or a current diagnosis of vertigo, then the Veteran should be afforded a VA examination to determine if any current diagnosis is at least likely as not related to any aspect of the Veteran's military service. 

Prior to any VA examination the RO should take efforts to obtain copies of any pertinent outstanding treatment records.  The Board notes that a March 2008 VA treatment note stated that the Veteran sought treatment for her depression outside the VA.  Thus, the RO/AMC must contact the Veteran in order to obtain the appropriate information and authorization to obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that she provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on her response, the RO/AMC should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves.  VA should also request any outstanding service treatment records for the Veteran's period of service in the Army Reserves.  

The RO/AMC should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

3.  The RO/AMC should contact the Veteran to find out the dates of her pregnancies and to obtain any pertinent  medical evidence related to her pregnancies, including evidence that she was on doctor-prescribed bed rest at the time she was called up to active duty in December 1990. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of her  disability due to uterine fibroids with dysmenorrhea resulting in a total abdominal hysterectomy.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions.  The VA examiner should answer all the following questions.   

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a disability resulting from uterine fibroids with dysmenorrhea resulting in a total abdominal hysterectomy?

B) If so, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her active duty military service or her ACDUTRA? 

C) If it is established that the Veteran was pregnant at the time she was called up to active duty in December 1990, the VA examiner must opine the effects that the Veteran's active duty service had on her pregnancy and on her uterine fibroids with dysmenorrhea and total abdominal hysterectomy. 

5.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of her claimed depression.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a current diagnosis of a psychiatric disorder, including depression?  

B) If the Veteran has a current psychiatric disorder (such as a diagnosis of depression), is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her active duty military service or her ACDUTRA? 

6.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of her degenerative joint disease of the left foot, first cuneiform, and metatarsal.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a current diagnosed left foot condition, to include degenerative joint disease of the left foot, first cuneiform, and metatarsal?  

B) For each currently diagnosed left foot condition, is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her active duty military service or her ACDUTRA? 

C)  For each currently diagnosed left foot condition, is it at least likely as not (a 50 percent or greater probability) that such condition was aggravated beyond a natural progression of the disease by the Veteran's last period of active military service?

7.  If, but only if, additional service personnel records and post-service treatment records are associated with the Veteran's claims file that include evidence of an in-service diagnosis of vertigo or a current diagnosis of vertigo, then the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's vertigo.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a current diagnosis of vertigo?  

B) If there is a current diagnosis of vertigo, is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her active duty military service or her ACDUTRA? 

8.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


